 

'\

Case 8:19-bk-00359-MGW Doc 15 Filed 01/28/19 Page 1 of 9

UNITED sTATEs BANKRUPTCY CoURT _ P_ §
MIDDLE DISTRICT oF FLoRlDA""i * `.:‘ri ?*»f'i ii -’>

 

;M@@ DIVISION N-
' 13¢-\
IN RE:
4/17»@75"4`¢/"/””/5 §@QC€’ CASE No.;S/»r ice P>K~ 03350( ' MGW

 

[AMENDED (if applicable)] CHAPTER 13 PLAN
A. NOTICES.
Del)torl must check one box on each- line to state whether or not the Plan includes each of

the following items. If an item is checked as “N ot Included,” if both boxes are checked, or if
neither box is checked, the provision Will be ineffective if set out later in the Plan.

 

A limit on the amount of a secured claim based on a valuation Which Included Not Included
may result in a partial payment or no payment at all to the secured n m
creditor. See Sections C.S(d) and (e). A separate motion Will be filed.

 

Avoidance of a judicial lien or nonpossessory, nonpurchase money Included Not Included

 

security interest under ll U.S.C. § 522(f). A separate motion Will be ':' ':’

iiled. See Section C.5(e).

Nonstandard provisions, set out in Section E. Included Not Included
E El

 

 

 

 

 

B. MONTHLY PLAN PAYMENTS. Plan payments include the Trustee’s fee of 10% and
shall begin 30 days from petition filing/conversion date. Debtor shall make payments to
the Trustee for the period of 90 months. If the Trustee does not retain the full 10%,
any portion not retained Will be disbursed to allowed claims receiving payments under
the Plan and may cause an increased distribution to the unsecured class of creditors

$‘ZZ 2c OQ from month l through &{ 2

from month through___
$ from month through

 

' All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two
individuals »

 

Case 8:19-bk-00359-|\/|GW Doc 15 Filed 01/28/19 Page-Z'of`Q

C. PROPOSED DISTRIBUTIONS.

1. ADMINISTRATIVE ATTORNEY’S FEES.

Base Fee $ /l/[@ Total Paid Prepetition $ ` Balance Due $ ~

MMM Fee $ Total Paid Prepetition $ ` Balance Due $
Estimated Monitoring Fee at $ per Month.

Attorney’s Fees Payable Through Plan at- $ Monthly (subject to
adjustment). ‘

 

2. DOMESTIC SUPPORT OBLIGATIONS as defined in 11 U.S.C. 101 14A .

 

Acct. No. Creditor Total Claim Amount

/\/O/Z/é’

 

 

 

 

 

 

 

3. PRIORITY CLAIMS ( as defined in 11 U.S.C. 8 507). n

 

Last Four Digits of Acct. Creditor TotalClaim Amount
No._

/l/éM/é?

 

 

 

 

 

 

 

4. TRUSTEE FEES. From each payment received from Debtor, the Trustee shall
receive a fee, the percentage of Which is fixed periodically by the United States Trustee.

5. SECURED CLAIMS. Pre-coniin_nation payments allocated to secured creditors
under the Plan, other than amounts allocated to cure arrearages, shall be deemed adequate
protection payments The Trustee shall disburse adequate protection payments to secured
creditors prior to confirmation, as soon as practicable, if the Plan provides for payment to the
secured creditor, the secured creditor has filed a proof of claim or Debtor or Trustee has filed a
proof of claim for the secured creditor under § 501(0), and no objection to the claim is pending.
If Debtor’s payments under the'Plan are timely paid, payments to secured creditors under the
Plan shall be deemed contractually paid on time.

Case 8:19-bk-00359-|\/|GW Doc 15 Filed 01/28/19 Page 3 of 9

(a) Claims Secured by Debtor’s Principal Residence Which Debtor Intends to
Retain - Mortgage, HOA and Condo Association Payments, and Arrears, if any,
Paid Through the Plan. lf the Plan provides for curing prepetition arrearages on a
mortgage on Debtor’s principal residence, Debtor will pay, in addition to all other sums
due under the proposed Plan, all regular monthly postpetition mortgage payments to the
Trustee as part of the Plan. These mortgage payments, which may be adjusted up or down
as provided for under the loan documents, are due beginning the first due date after the
case is filed and continuing each month thereafter The Trustee shall pay the postpetition
mortgage payments for Debtor’s principal residence on the following mortgage claims:

 

 

Last Four Creditor Collateral Regular Gap Arrears
Digits of Address Monthly Payment
Acct. No. Payment

i//A)

 

 

 

 

 

 

 

 

 

(b) Claims Secured by Other Real Property Which Debtor Intends to Retain -
Mortgage Payments, HOA and Condo Association Payments, and Arrears,l if any, Paid
Through the Plan. lf the Plan provides to cure prepetition arrearages on a mortgage,
Debtor will pay, in addition to all other sums due under the proposed Plan, all regular
monthly postpetition mortgage payments to the Trustee as part of the Plan. These
mortgage payments, which may be adjusted up or down as provided for under the loan
documents, are due beginning the first due date after the case is filed and continuing each
month thereafter The Trustee shall pay the postpetition mortgage payments on the
following mortgage claims:

 

Last Four Creditor Collateral Regular Gap Arrears
Digits of Address Monthly Payment
Acct. No. Payment

 

 

 

/\///9

 

 

 

 

 

 

 

Case 8:19-bk-00359-|\/|GW Doc 15 Filed 01/28/19 Page 4 of 9

(c) Claims Secured by Real Property - Debtor Intends to Seek Mortgage
Modification. If Debtor obtains a modification of the mortgage, the modified payments
shall be paid through the Plan. Pending the resolution of a mortgage modification request,
Debtor shall make the following adequate protection payments to the Trustee: (1) for
homestead property, the lesser of 31% of gross monthly income of Debtor and non-filing
spouse, if any (after deducting homeowners association fees), or the normal monthly
contractual mortgage payment; or (2) for non-homestead, income-producing property,
75 % of the gross rental income generated from the property, v

 

 

Last Four Digits Creditor Collateral Address Adequate
of Acct. No. Protection Payment
7 fmb 791 ila eH ;/}ua/nc,‘@/ //7/6> fZ%e£/H Z?z@m¢af 0 $/5’, Qs“

 

 

736»0 6",, Klé’€?l/§Z'j€q

 

 

 

 

 

mw§, .»¢ ama 3 tba §W/@< §LL 33 594

(d) Claims Secured by Real Property or Personal Property to Which Section 506
Valuation APPLIES (Strip Down). Under 11 U.S.C. § 1322 (b)(Z), this provision does
not apply to a claim secured solely by Debtor’s principal residencel A separate motion
to determine secured status or to value the collateral must be filed. The secured
portion of the claim, estimated below, shall be paid. Unless otherwise stated in Section E,
the payment through the Plan does not include payments for escrowed property taxes or

insurance

 

 

Last Four Creditor Collateral Claim Value Payment Interest
Digits of Description/ Amount Through Rate
Acct. No. Address Plan

/V@r/e’

 

 

 

 

 

 

 

 

 

 

(e) Liens to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under 11 U.S.C.
§506. Debtor must file a separate motion under § 522 to avoid a judicial lien or a
nonpossessory, nonpurchase money security interest because it impairs an exemption or
under § 506 to determine secured status and to strip a lien.

 

Last Four Digits of Acct. Creditor Collateral Description /

Address

 

/1/0/1/ 5

 

 

 

 

 

 

Case 8:19-bk-00359-|\/|GW Doc 15 Filed 01/28/19 Page 5 of 9

(f) Claims Secured by Real Property and/or Personal Property to Which Section
506 Valuation DOES' NOT APPLY Under the Final Paragraph in 11 U.S.C.
§ 1325(a). The claims listed below were either:. (l) incurred within 910 days before the
petition date and secured by a purchase money security interest in a motor vehicle
acquired for thepersonal use of Debtor; or (2) incurred within one year of the petition
date and secured by a purchase money security interest in any other thing of value. These
claims will be paid in full under the Plan with interest at the rate stated below.

 

 

 

 

 

 

 

 

 

 

Last Four Creditor Collateral Claim Payment Interest
Digits of Description/ Amount Through Rate
Acct. No. Address Plan
W@/M
(g) Claims Secured by Real or Personal Property to be Paid with Interest

Through the Plan under 11 U.S.C. § 1322(b)(2). The following secured claims will be

paid in full under the Plan with interest at the rate stated below.

 

 

 

 

 

 

 

 

 

 

 

Last Four Creditor Collateral Claim Payment Interest
Digits of Description/ Amount Through Rate
Acct. No. Address Plan
/i/@/Ué’
(h) Claims Secured by Personal Property - Maintaining Regular Payments and
Curing Arrearage, if any, With All Payments in Plan.
Last Four Creditor n Collateral Regular Arrearage
Digits of Acct. Description Contractual
No. Payment

 

/L/o/Vz

 

 

 

 

 

 

 

 

 

 

Case 8:19-bk-00359-|\/|GW Doc 15 Filed 01/28/19 Page 6 of 9

(i) Secured Claims Paid Directly by Debtor. The following secured claims are
being made via automatic debit/draft from Debtor’s depository account and are to
continue to be paid directly to the creditor or lessor by Debtor outside the Plan via
automatic debit/draft. The automatic stay is terminated in rem as to Debtor and in rem
and in personam as to any codebtor as to these creditors and lessors upon the filing of this
Plan. Nothing herein is intended to terminate or abrogate Debtor’s state law contract
rights.

 

Last Four Digits of Acct.
No.

Creditor

Property/Collateral

 

A)o/:)a

 

 

 

 

 

 

(j) Surrender of Collateral/Property that Secures a Claim. Debtor will surrender the
following collateral/property The automatic stay under ll U.S.C. §§ 362(a) and l301(a)
is terminated in rem as to Debtor and in rem and in personam as to any codebtor as to
these creditors upon the filing of this Plan.

 

 

Last Four Digits of Acct. Creditor Collateral/Property
No. 1 Description/Address
NO¢M;

 

 

 

 

 

(k) Secured Claims That Debtor Does Not Intend to Pay. Debtor does not intend

 

to make payments to the following secured creditors. The automatic stay is terminated in
rem as to Debtor and in rem and in personam as to any codebtor with respect to these
creditors upon the filing of this Plan. Debtor’s state law contract rights and defenses are
neither terminated nor abrogated

 

 

Last Four Digits of Acct. Creditor Collateral
No. Description/Address
/U@/)€

 

 

 

 

 

 

6. LEASES / EXECUTORY CONTRACTS. As and for adequate protection, the
Trustee shall disburse payments to creditors under leases _or executory contracts prior to
confirmation, as soon as practicable, if the Plan provides for payment to creditor/lessor, the
creditor/lessor has filed a proof of claim or Debtor or Trustee has filed a proof of claim for the
secured creditor/lessor under § 501(c), and no objection to the claim is pending. If Debtor’s

 

Case 8:19-bk-00359-|\/|GW Doc 15 Filed 01/28/19 Page 7 of 9

payments under the Plan are timely paid, payments to creditors/lessors under the Plan shall be
deemed contractually paid on time.

(a) Assumption of Leases/Executory Contracts for Real or Personal Property to
be Paid and Arrearages Cured Through the Plan. Debtor assumes the following
leases/executory contracts and proposes the prompt cure of any prepetition arrearage as

 

 

follows.
Last Four Creditor/Lessor Description of Regular Arrearage and
Digits of Acct. Leased Contractual Proposed Cure
No. Property Payment
/9/1/5/

 

 

 

 

 

 

 

 

(b) Assumption of Leases/Executory Contracts for Real or Personal Property to
be Paid Directly by Debtor. Debtor assumes the following lease/executory contract
claims that are paid via automatic debit/draft from Debtor’s depository account and are to
continue to be paid directly to the creditor or lessor by Debtor outside the Plan via
automatic debit/draft The automatic stay is terminated in rem as to Debtor and in rem
and in personam as to any codebtor as to these creditors and lessors upon the filing of this
Plan. Nothing herein is intended to terminate or abrogate Debtor’s state law contract
rights.

 

Last Four Digits of Acct.
No.

Creditor/Lessor

Property/Collateral

 

A/ona

 

 

 

 

 

(c) Rejection of Leases/Executory Contracts and Surrender of Real or Personal

 

Leased Property. Debtor rejects the following leases/executory contracts and will
surrender the following leased real or personal property. The automatic stay is terminated
in rem as to Debtor and in rem and in personam as to any codebtor as to these creditors
and lessors upon the filing of this Plan.

 

Last Four Digits of Acct.

Creditor/Lessor Property/Collateral to be

Surrendered

 

tri/5

 

 

 

 

 

 

7.

Case 8:19-bk-00359-|\/|GW Doc 15 Filed 01/28/19 Page 8 of 9

GENERAL UNSECURED CREDITORS. General unsecured creditors with

allowed claims shall receive a pro rata share of the balance of any funds remaining after
payments to the above referenced creditors or shall otherwise be paid under a subsequent Order
Confirming Plan. The estimated dividend to unsecured creditors shall be no less than

$ ZQS/ @O
D. GENERAL PLAN PROVISIONS:

l.

Secured creditors, whether or not dealt with under the Plan, shall retain the liens
securing such claims

Payments made to any creditor shall be based upon the amount set forth in'the
creditor’s proof of claim or other amount as allowed by an Order of the
Bankruptcy Court.

If Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b),
property of the estate shall not vest in Debtor until the earlier of Debtor’s
discharge or dismissal of this case, unless the Court orders otherwise Property of
the estate

(a) shall not vest in Debtor until the earlier of Debtor’s discharge or
dismissal of this case, unless the Court orders otherwise, or

(b) shall vest in Debtor upon confirmation of the Plan.,

The amounts listed for claims in this Plan are based upon Debtor’s best estimate
and belief and/or the proofs of claim as filed and allowed. Unless otherwise
ordered by the Court, the Trustee shall only pay creditors with filed and allowed
proofs of claim. An allowed proof of claim will control, unless the Court orders
otherwise.

Debtor may attach a summary or spreadsheet to provide an estimate of anticipated
distributions The actual distributions may vary. If the summary or spreadsheet
conflicts with this Plan, the provisions of the Plan control prior to contirmation,
after which time the Order Confirming Plan shall control.

Debtor shall timely file all tax returns and make all tax payments and deposits
when due. (However, if Debtor is not required to file tax returns, Debtor shall
provide the Trustee with a statement to that effect.) For each tax return that
becomes due after the case is tiled, Debtor shall provide a complete copy of the
tax return, including business returns if Debtor owns a business, together with all
related W-2s and Form 1099s, to the Trustee within 14 days of filing the retum.
Unless otherwise ordered, consented to by the Trustee, or ordered by the Court,
Debtor shall turn over to the Trustee all tax refunds in addition to regular Plan
payments Debtor shall not instruct the lnternal Revenue Service or other taxing

 

Case 8:19-bk-00359-|\/|GW Doc 15 Filed 01/28/19 Page 9 of 9

agency to apply a refund to the following year’s tax liability. Debtor shall not
spend any tax refund without first having obtained the Trustee’s consent or
Court approval.

E. NONSTANDARD PROVISIONS as Defined in Federal RLIe of Bankruptcv
Procedure 3015gc). Note: Any nonstandard provisions of this Plan other than those set

out in this section are deemed void and are stricken.
/

 

 

 

CERTIFICATION _

By filing this document, the Attorney for Debtor, or Debtor, if not represented by an
attorney, certifies that the wording and order of the provisions in this Chapter 13 Plan are
identical to those contained in the Model Plan adopted by this Court, and that this Plan
contains no additional or deleted wording or nonstandard provisions other than any
nonstandard provisions included in Section E.

 

 

SIGNATURE( S ):
Debtor§ s) 1
Z?w\/\A/_§ j¢wec.e. Date 4 ~» ;25`~ /9
Date
Attorney for Debtor( s)
Date

 

